DETAILED ACTION

In response to Amendments/Arguments filed 5/19/2022.  1, 4-7, and 9 are pending.  Claim 1 was amended.  Claims 2-3 and 8 were cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20110058950).
Watanabe discloses a protective film having a pressure-sensitive adhesive layer and a substrate.  Concerning claim 1, Watanabe discloses the substrate is a urethane-based polymer film formed from the same materials disclosed in the instant application and the pressure-sensitive adhesive layer is an acrylic-based PSA, wherein the film has a 100% modulus of 1.0 MPa to 10.0 MPa at room temperature and a total thickness of 40 microns to 2000 microns (para. 0020-0026, 0030, 0046-0054, 0101-0105, 0123 and 0129).  Given that the materials for the substrate are the same as that disclosed and the film is unfoamed, the resulting specific gravity would be within the claimed range.  Regarding claim 4, the thickness of the substrate is from 12 microns to 400 microns (para. 0100) and protection film has a total thickness of 40 microns to 2000 microns (para. 0129), resulting in a thickness ratio that overlaps and includes the claimed ratio.  With respect to claim 9, given that the structure of the film is the same, the film can be used in electronic devices.  Examiner notes that the limitation is considered intended use and not given patentable weight.

Double Patenting
Claims 1, 4-7, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/070257 in view of Watanabe et al. (US 20110058950). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to being a pressure sensitive adhesive tape having the same base material and adhesive composition and overlapping ranges regarding the thickness ratio.  While it is noted that the ‘257 claims do not claim the modulus at the specified parameters, since the materials are the same, the modulus of the ‘257 tape would be the same. However, claim 1 of the ‘257 application is silent to the claimed polyurethane-based base material.  Watanabe discloses polyurethane-based materials used as substrate materials in adhesives provide weather-resistance and durability (para. 0026).  As such, it would have been obvious to one of ordinary skill in the art to use a polyurethane material as the base material. 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pp. 4-5, filed 5/19/2022, with respect to the 35 USC 102(a)(1) and 103 rejections have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejections.  

Applicant's arguments filed 5/19/2022 with respect to the double patenting rejection have been fully considered but they are not persuasive.  The claims of the ‘257 application and the present application overlap in scope and the amendments created a new combination not previously considered.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wong (US 6726971) and Husemann et al. (US 20030113533).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783